DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 28 January 2022 is acknowledged.
Claims 4, 7-14, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 January 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not presented as a single paragraph and because what would be the second sentence is not a proper sentence having proper subject and predicate.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achari USPN 6,454,878 in view of Rapuano USPA 2003/0127187. Achari teaches 12 formed of Cu/Al/Cu such that it is stacked on each side (10 and 14) and Cu layers have copper oxide surface layers (col. 4, line 23) to prevent adherence of 10 and 14 onto 12 in stack (Figure 1). Achari teaches using these for circuits, but does not teach thickness of Cu layers. Rapuano teaches Cu layers in circuit have thickness of ca. 5 micron or greater thickness (to 300 microns) (paragraph 41). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare Cu final layer with suggested thickness in Rapuano, which includes claimed range for claimed ultrathin metal layer. Thus, 10 would be carrier, Cu layer of 12 is ultrathin metal layer and Al of 12 is foil. Regarding Claim 2, Archari teaches using intermediate metal bonding layer, such as Ag, for minimizing intermetallic interfacial formation (col. 3, lines 47-59; and Claims 10 and 11), rendering use obvious. Regarding Claim 3, Archari teaches peeling the carrier layers from the stack, from which it follows that it would be expected that the peel strength between the ultrathin layer and foil is greater than that of the peel strength between the carrier layer and the ultrathin layer (col, 3, lines 3-5; and Claim 5). Regarding Claim 5, ultrathin metal layer is Cu. Regarding Claim 6, metallic foil is Al. Regarding Claim 15, Archari teaches that one goal of Archari is to be able to produce laminate having favorable finish tolerances such as variation in individual layer thickness of less than 10 % (col. 2, lines 7-8). Thus, for a 5 micron thick copper layer, a 10 % variation, that would correlate with standard deviation, would be ca. 0.5 microns, which is less than maximum standard deviation claimed (which could be up to ca. 1.5 microns using rounding and significant figure principles). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare copper layer with 10 % variation and less so as to provide good circuit tolerance. In doing so, it would be expected that standard deviation in layer thickness would be less than 1 micron for relatively thinner Cu layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
19 May 2022